Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
The response and amendment filed 07/27/2022 is acknowledged.
Claims 16, 21, 30-33, 36-37 and 40-51 are pending.
The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. Rejections not reiterated herein have been withdrawn.  

Response to Arguments
Applicant's arguments filed 07/27/2022 have been fully considered but they are not persuasive. 
Concerning the rejection of claims 16, 21, 30-33, 36-37 and 40-51 under 35 U.S.C. 103 as being unpatentable over Arnaud, US 20080003195 A1 as evidenced by FA 4002 ID, Dow Corning, 2009 in view of Barba, US 20120100089 A1, Swistowski, US 20060177391:
Applicant has argued Arnaud teaches foundations and makeups for the skin, not compositions suitable for the lips as claimed. Applicant has argued adding oils which remain on skin after application can be sub-optimal and addition of volatile oils is preferred. Applicant has argued the issue is whether one skilled in the art would have been motivated to add large amounts of non-volatile oils, in particular at least 8% of the specific nonvolatile oils reflected in the claims to Arnaud’s compositions. 
This argument is unpersuasive. 
Arnaud teaches compositions comprising a liquid fatty phase comprising at least one oil, e.g., non-volatile oils (Arnaud, e.g., 0166). Arnaud teaches compositions may comprise at least one non-volatile oil (Arnaud, e.g., 0180), wherein the non-volatile oil may be present in the composition in an amount ranging from 0.5 to 80% by weight, relative to the total weight of the composition, e.g., 1-50wt%, e.g., from 2 to 30 percent by weight relative to the total weight of the composition (Arnaud, e.g., 0193). Arnaud teaches the non-volatile oil may be a phenyl silicone such as a phenyl dimethicone (Arnaud, e.g., 0192). The range suggested by Arnaud overlaps with the claimed range. On this basis, the skilled artisan understood Arnaud’s compositions comprising a dendritic siloxane film forming polymer may include nonvolatile oil in amounts overlapping the claimed range of at least 8%.

Concerning the rejection of claims 16, 21, 30-33, 36-37 and 40-51 under 35 U.S.C. 103 as being unpatentable over Iida, US 20110104222 A1 in view of Barba, US 20120100089 A1 and Swistowski, US 20060177391 as evidenced by FA 4001 CM, Dow, 2009 and FA 4002 ID, Dow Corning, 2009:

Applicant has argued Iida does not teach, suggest or motivate one of ordinary skill in the art to attempt to obtain a water in oil emulsion having a viscosity of 0.1 to 6 Pa.s at 25oC, let alone such an emulsion having film forming agent. 
This argument is unpersuasive. 
The present claims are directed to a liquid emulsion lip composition comprising 3-20% by weight of at least one film forming agent, which is a vinyl polymer. Iida teaches the same vinyl-based polymer having a carbosiloxane dendrimer structure used in the presently claimed composition in and amount of from 0.1 to 30 wt% (Iida, e.g., claim 1). Compositions are preferably in a water-in-oil form (Iida, e.g., 0096-0098) and may be applied to the lips (Iida, e.g., 0108: lipstick). It is acknowledged that Iida teaches water in oil emulsified cosmetics having a viscosity preferably from 500 to 200,000 Pas, 1000 to 100,000 Pas, or more preferably from 2,000 to 50,000 Pas (Iida, e.g., 0097). However, Swistowski teaches cosmetic compositions having a viscosity of in the range of between 50 and 1500 mPas in the case of the liquid to viscous preparations (Swistowski, e.g., 0019). This is between 0.05 Pas and 1.5 Pas which overlaps with the claimed range of between 0.1 to 6 Pas. Swistowski also teaches compositions for application to the lips which are a liquid, e.g., Swistowski teaches a liquid lipliner which is a fluid preparation, and which affords good coverage (Swistowski, e.g., Example 8, 0038). Thus, Swistowski teaches fluid compositions for application to the lips which have a viscosity in the claimed range, and which provides good coverage. Since Swistowski teaches compositions having a viscosity in the claimed range provide good coverage, the skilled artisan would have had a reasonable expectation of success formulating a water-in-oil emulsion for lips as understood from Iida, which has a viscosity in the range suggested by Swistowski, and which satisfies the desire for good coverage in Iida.

Applicant has argued Swistowski’s composition is completely different in that it is water free. Applicant has argued nothing in Swistowski’s teachings would motivate one skilled in the art to modify the viscosity of Iida’s water containing compositions within the range claimed with a reasonable expectation of success. 
This argument is unpersuasive. 
Swistowski teaches the liquid cosmetic, i.e., having a viscosity in the range of from 0.05 Pas to 1.5 Pas offers the ability to be applied to the lips from a container having an applicator (Swistowski, e.g., 0038). Applicators allow the application of small amounts as are required, for example, in the lip and eye region as they allow very attractive fine metering (Swistowski, e.g., 0019). Since Iida teaches the water in oil emulsion cosmetics may be formulated for lips, the skilled artisan would have been motivated to select a liquid viscosity, ranging from 0.05 Pas to 1.5 Pas suggested in Swistowski, to enable the composition to be applied to the lips with an applicator for the attractive fine metering suggested in Swistowski. The skilled artisan would have had a reasonable expectation of success since Swistowski teaches cosmetics having a liquid viscosity provide the good coverage desired in Iida. 
Barba teaches stable emulsions having a low viscosity permits easy application while conferring staying power. See Barba, e.g., 1429.
Iida’s compositions are not limited to the preferred viscosity since Iida teaches the cosmetic may be a liquid (Iida, e.g., 0108). Since Iida teaches the cosmetic in the form of a liquid this provides an additional reason why one skilled in the art would have formulated the liquid cosmetic with a liquid viscosity, i.e., a viscosity in the range of from 0.05 to 1.5 Pa.s for liquid preparations suggested by Swistowski. 

Maintained or New Rejections Responsive to Applicant’s Amendment

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d) :

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112 , fourth paragraph:

Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 43 and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 43 and 48 contain the trademark/trade name BENTONE having registration number 1189031.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a filler and, accordingly, the identification/description is indefinite.

Claim 44 and 49 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 44 and 49 recite wherein the composition has a viscosity at 25oC of 0.1 to 6 Pas. However, this limitation is present in independent claim 16 from which each of the claims depend. Claims 44 and 49 do not further limit the subject matter of claim 16 from which they depend.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16, 21, 30-33, 36-37 and 40-51 are rejected under 35 U.S.C. 103 as being unpatentable over Arnaud, US 20080003195 A1 as evidenced by FA 4002 ID, Dow Corning, 2009 in view of Barba, US 20120100089 A1, Swistowski, US 20060177391.
Arnaud teaches make-up and/or care compositions for keratin materials, wherein make-up compositions include lipsticks (Arnaud, e.g., Abstract and 0003). Arnaud teaches a method for making up keratin materials comprising applying a composition of the present disclosure to the keratin materials (Arnaud, e.g., abstract, 0015-0016, and claim 35).
Arnaud teaches compositions comprising a vinyl polymer comprising a carbosiloxane dendrimer (Arnaud, e.g., claims 1-7 and Examples 1-7, FA 4002 ID corresponding to a Vinyl copolymer containing dendritic silicone side chains as recited in claim 16, b) (and acrylates/polytrimethylsiloxymethacrylate copolymer as recited in claim 36) present in the composition in an amount from 0.1 to 30% (Arnaud, e.g., claim 8 and examples 1-7). The limitations of the vinyl polymer comprising a carbosiloxane dendrimer based unit as recited in instant claim 16 are found in Arnaud claims 1-8.
These compositions include an aqueous phase including water in an amount ranging from 1 to 80% by weight which overlaps with the amount of water in claim 16, c) and claim 33. Arnaud teaches compositions comprising water in an amount of 24.5% (Arnaud, e.g., claim 8 and examples 1-7). 
Applicable to claim 16, a) and 23: the composition may include at least one non-volatile oil in an amount from 2-30% (Arnaud, e.g., 0193).  
Applicable to claim 16, e), Arnaud teaches the composition comprising at least one volatile oil in an amount ranging from 22-55% (Arnaud, e.g., claim 27 and 0179) and exemplifies compositions comprising volatile oil, e.g., cyclopentasiloxane in an amount of 5% (Arnaud, e.g., Examples 1-7). 
Applicable to claim 16, d), Arnaud teaches the compositions comprising a coloring material, e.g., iron oxides, titanium dioxide (Examples 1-7), also applicable to the limitations of claim 32.
Applicable to claims 30-31: Arnaud teaches the composition comprising a surfactant, e.g., Abil EM 97 in an amount of 1.80%, a dimethicone copolyol as evidenced by the published application at 0408 (Arnaud, e.g., Examples 1-7). 
As applied to claim 32: Arnaud teaches the compositions comprising a coloring material, e.g., iron oxides, titanium dioxide (Examples 1-7), at least one pigment (Arnaud, e.g., 0261-0265) including inorganic or organic particles. 
As applied to claim 33: Arnaud teaches compositions having a water content of 24.5% (Arnaud, e.g., examples 1-7). 
As applied to claim 34: Arnaud teaches compositions in the form of a water in oil emulsion (Arnaud, e.g., examples 1-7). 
Applicable to claim 36: FA 4002 as reported independently in Arnaud and Barba corresponds to an acrylates/polytrimethylsiloxymethacrylate copolymer as evidenced by product sheet for FA 4002 ID relied upon by Applicant and filed with the response dated 10/23/2017.
Arnaud teaches make up or skin care compositions having advantageous transfer resistant properties, improved staying power, and wear comfort (Arnaud, e.g., 0008-0014).  Arnaud teaches make up or skin care compositions having advantageous transfer resistant properties, improved staying power, and wear comfort including a combination of non-volatile oil, film forming vinyl carbosiloxane dendrimer having the same formula of claim 1, water and a coloring material (Arnaud, e.g., examples 1-7).
Arnaud teaches methods comprising applying the compositions to keratin materials, such as the skin (Arnaud, e.g., claims 35-36, Abstract, 0015). Arnaud does not expressly teach the method comprises applying the compositions to the lips.
While Arnaud suggests the compositions may conatin a non-volatile oil, e.g., phenylsiloxane (Annaud, e.g., 00192) in an amount overlapping with the claimed range (Arnaud, e.g., 0193), Arnaud does not expressly exemplify a composition including a combination of dendrimer and trimethylsiloxyphenyl dimethicone and/or trimethylpentaphenyltrisiloxane. 
Barba teaches similar liquid cosmetic compositions comprising a film forming vinyl carbosiloxane dendrimer in combination with, inter alia, a phenylsiloxane oil (Barba, e.g., FA4002ID and trimethyl siloxyphenyl dimethicone, Example 2, liquid lipstick). Barba teaches phenylsilicone oils are preferred for skin makeup products, e.g., foundations and lipsticks, phenylsilicone oils are advantageously used to improve comfort and reduce the tacky sensation of the product (Barba, e.g., 1393-1394). Although Barba does not exemplify emulsion cosmetics, Barba teaches cosmetic compositions may be in emulsion form (Barba, 0128 and 1429). Barba teaches liquid lipsticks including vinyl polymer comprising a carbosiloxane dendrimer and trimethylsiloxyphenyl dimethicone as recited in claim 16 (Barba, e.g., compositions 1 and 2).
Barba teaches alternative/additional phenyl silicone oils including trimethylpentaphenyl trisiloxane (Barba, e.g., 1371-1374).
Barba teaches applying the compositions to the lips or skin (Barba, e.g., 1349, 1516).
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify an emulsion cosmetic composition as understood from Arnaud by including phenylated silicone oils as suggested in Barba and apply said composition to the lips with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to improve comfort and reduce tacky sensation of the product as suggested in Barba. The skilled artisan would have had a reasonable expectation of success because both Arnaud and Barba teach cosmetic compositions including a combination of non-volatile oil, film forming vinyl carbosiloxane dendrimer having the same formula of claim 1, and which may be in the form of emulsions. Since Arnaud teaches the compositions for applying to keratin materials, and since Barba teaches skin and lips as keratin materials, one skilled in the art would have had a reasonable expectation of successfully formulating an oil in water emulsion comprising the combination of elements suggested in Arnaud and Barba and practicing a method comprising applying the composition to the lips.
With respect to the limitation of wherein the liquid emulsion composition has a viscosity at 25oC of between 0.005 and 15 Pas:  Arnaud suggests the compositions having a viscosity in the range of from 0.1 Pas to 50000 pas (Arnaud, e.g., 0076) to improve the properties of sensation during use in the cosmetic product.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.  
However, the combined teachings of Arnaud and Barba do not expressly teach the narrower viscosity range as recited in claim 16 of between 0.1 to 6 Pas.
 Swistowski cures this defect.
Swistowski teaches cosmetic compositions for application to keratin materials, e.g., lips wherein the composition may be adjusted to have a viscosity in the range of between 50 and 1500 mPas, i.e., 0.05-1.5 Pa.s for use as a liquid and wherein the composition may be introduced into applicator devices comprising a dispensing mechanism including a metering dispenser to facilitate the application of small amounts required in the lip and eye region as they allow fine metering (Swistowski, e.g., 0019).  The claimed viscosity range overlaps with the range suggested in Swistowski.
Barba teaches stable emulsions having a low viscosity permits easy application while conferring staying power. See Barba, e.g. 1429.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to have modified compositions methods as known from the teachings of Arnaud and Barba according to the teachings of Swistowski with a reasonable expectation of success. The combined teachings of Arnaud and Barba teach liquid emulsion compositions having a low viscosity for easy application, but do not expressly teach the narrower viscosity as claimed for liquid emulsion compositions.  Swistowski fills this gap in the teachings of Arnaud and Barba because Swistowski suggests liquid cosmetic compositions desirably have a viscosity in the range of from 0.05 to 1.5 Pas. The skilled artisan would have been motivated to modify the viscosity of compositions as known from Arnaud and Barba to have a viscosity in the range of from 0.05 to 1.5 to provide a liquid cosmetic which allows the application of precise amounts as suggested in Swistowski thereby improving the composition and method in the same way.  The skilled artisan would have had a reasonable expectation of success because both of the cited documents teach cosmetic compositions for application to the lips. 
Arnaud teaches a method for making up and/or caring for keratin materials comprising applying the composition to keratin materials (Arnaud, e.g., 0015 and claim 35).  Although Arnaud does not expressly teach applying the composition to the lips, it would have been obvious to have used compositions as understood form Arnaud, Barba and Swistowski by applying the compositions to the lips because Arnaud suggests the composition may be a lipstick which implies compositions disclosed therein may be applied to the lips, and because Barba teaches methods of using cosmetic materials similar in composition to those of Arnaud wherein the method includes applying the composition to keratin materials, especially the lips Because there was an express suggestion in Barba to apply cosmetic materials including a film forming vinyl polymer comprising a carbosiloxane dendrimer, and coloring material in a cosmetic vehicle including a non-volatile oil, e.g., a phenylated silicone oil, and a volatile oil to lips, it would have been obvious before the filing date of the presently claimed invention to have employed a composition as understood from the combined teachings of Arnaud, Barba and having a viscosity as taught by Swistowski to the lips with a reasonable expectation of success.
The skilled artisan would have been motivated to practice the invention as claimed to provide the lips with color using a composition having a long-lasting effect (staying power) and improved transfer resistance.  The skilled artisan would have had a reasonable expectation of success because each of the prior art documents teach cosmetic compositions which may be applied to the lips.
Applicable to claim 21: Barba further teaches the composition in a container (Barba, e.g., 1505-1507) wherein the container includes an applicator which may be porous, i.e., foam or sponge (Barba, e.g., 1507). Accordingly, Barba teaches a method of using similar compositions in which the composition is applied from a porous applicator surface to the lips.
Applicable to claim 37 and 40, Barba teaches cosmetic compositions similar to those of Arnaud in the form of a liquid lipstick (Barba, e.g., Example 2), for applying to lips (Barba, e.g., abstract), wherein the composition may be applied having a deposit thickness of 15 microns for improved coverage as measured by a desirable staying power (Barba, e.g., 1520). It would have been prima facie obvious before the effective filing date of the presently claimed invention to have modified a method use as known from the combined teachings of Arnaud, FA 4002 ID, Barba and Swistowski by applying the composition to the lips such that the application results in a deposit before drying having a thickness of 15 microns as suggested by Barba with a reasonable expectation of success. This modification is the use of a known technique to improve similar methods in the same way. The skilled artisan would have been motivated to make this modification to achieve an application which results in a staying power, i.e., desirable coverage and transfer resistance of the composition on the lips as suggested by Barba.  The skilled artisan would have had a reasonable expectation of success because the combined teachings of Arnaud, FA 4002 ID, Barba, and Swistowski teach compositions having cosmetic utility and which may be applied to the lips.
Applicable to claim 41: Barba teaches compositions are non-transfer and not overly tacky when applied to lips (Barba, e.g., 0003, 0004, 1393, 1394).
Accordingly, Arnaud teaches water in oil emulsion compositions comprising at least one volatile oil in an amount in the claimed range in combination with, a carbosiloxane dendrimer having the claimed structure and present in an amount in the claimed range, water in an amount in the claimed range, coloring agents and at least one non-volatile oil in an amount in the claimed range, Barba teaches wherein the at least one volatile oil includes non-volatile phenylated silicon oils for the purpose of improving comfort and reducing tacky sensation of the product, and Swistowski teaches cosmetics having a viscosity in the claimed range to achieve a liquid product. Each of the documents suggest cosmetic compositions for the purpose of making up keratinous materials including the lips which would have prompted one skilled in the art to practice a method including the step of applying the composition to the lips. 
Accordingly, the subject matter of claims 16, 21, 30-33, 36-37 and 40-51 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claims 16, 21, 30-33, 36-37 and 40-51 are rejected under 35 U.S.C. 103 as being unpatentable over Iida, US 20110104222 A1 in view of Barba, US 20120100089 A1 and Swistowski, US 20060177391 as evidenced by FA 4001 CM, Dow, 2009 and FA 4002 ID, Dow Corning, 2009.
Iida teaches compositions including 0.1-30% of a vinyl polymer having a carbosiloxane dendrimer structure and from 0.1-30% of a nonvolatile oil (Iida, e.g., Abstract, claim 1). The carbosiloxane dendrimer is preferably FA4001CM and/or FA4002ID (Iida, e.g., 0041 and examples 1-46 in amounts within the range recited in claims 1 and 3 and corresponding to an acrylates/polytrimethylsiloxymethacrylate copolymer as evidenced by product sheet for FA 4002 ID relied upon by Applicant and filed with the response dated 10/23/2017). Further, Iida teaches acrylates or methacrylates (R4 is hydrogen or methyl) and including an alkylene spacer of 1-10 carbon atoms (R5) which encompasses the alkylene spacer of three carbon atoms as set forth in the general structure of claim 16). See Iida, e.g., claim 4. 
The composition may include water in an amount in the range of from 10-60 wt% (Iida, e.g., 0102, Examples). 
The composition may include a coloring agent (Iida, e.g., 0059-0060). 
Iida teaches the compositions including non-volatile oils wherein the non-volatile oils may be polar oils including, e.g., methylphenylpolysiloxane. See, Iida, e.g., 0046 and example 9 and example 46 including methylphenylpolysiloxane which is a non-volatile phenylated silicone oil in an amount of 1% and 5% respectively. Iida teaches the non-volatile oil, e.g., methylphenylpolysiloxane may vary over the general amount of 0.1 to 30wt% (Iida, e.g., 0047). Iida teaches non-volatile oils plasticize the vinyl polymer dendrimer film former improving film forming and adhesion of the film to the skin (Iida, e.g., 0021). Methylphenylpolysiloxane is a clearly named phenyl oil for this purpose (Iida, e.g., 0046).
The composition may further comprise a volatile oil in an amount of from 0.5 to 60% (Iida, e.g., 0093-0094). 
The composition may include a surfactant in an amount of from 0.1 to 6% (Iida, 0101), e.g., compositions comprising 0.5% surfactant (Iida, e.g., Table 1, Examples 1-7, row 2). 
Iida exemplifies water-in-oil compositions with the above ingredients (Iida, e.g., Examples 1-7). Iida teaches liquid compositions (Iida, e.g., 0108). The composition may be used for application to the lips (Iida, e.g., 0108, lipstick).
While Iida suggests the compositions containing a non-volatile oil, e.g., methylphenylpolysiloxane (Iida, e.g., 0046) in an amount overlapping with the claimed range (Iida, e.g., 0047), Iida does not expressly exemplify a composition including a combination of carbosiloxane dendrimer with trimethylsiloxyphenyl dimethicone, trimethylpentaphenyltrisiloxane or mixtures thereof.
Barba teaches similar liquid cosmetic compositions comprising a film forming vinyl carbosiloxane dendrimer in combination with, inter alia, a phenylsiloxane oil (Barba, e.g., FA4002ID and trimethyl siloxyphenyl dimethicone, Example 2, liquid lipstick). Barba teaches phenylsilicone oils are preferred for skin makeup products, e.g., foundations and lipsticks, phenylsilicone oils are advantageously used to improve comfort and reduce the tacky sensation of the product (Barba, e.g., 1393-1394). Although Barba does not exemplify emulsion cosmetics, Barba teaches cosmetic compositions may be in emulsion form (Barba, 0128 and 1429). Barba teaches liquid lipsticks including vinyl polymer comprising a carbosiloxane dendrimer and trimethylsiloxyphenyl dimethicone as recited in claim 16 (Barba, e.g., compositions 1 and 2).
Barba also teaches trimethylpentaphenyl trisiloxane (Barba, e.g., 1371-1374).
Barba teaches applying the compositions to the lips or skin (Barba, e.g., 1349, 1516).

It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify emulsion compositions as understood from Iida by including trimethylsiloxyphenyl dimethicone and including and/or trimethylpentaphenyl trisiloxane with a reasonable expectation of success.  Barba provides a teaching which indicates one skilled in the art understood these phenyl silicone oils were used in compositions similar to those of Iida and suggested in combination with carbosiloxane dendrimers to improve comfort and reduce tack sensation. This modification may be viewed as the combination of known oils where each were understood to be compatible with the same vinyl copolymers containing a carbosiloxane dendrimer and where each oil is suggested for improving vinyl polymer containing carbosiloxane dendrimer film forming containing cosmetic compositions. That is, the combination of known equivalents. Alternatively, this may be viewed as a substitution of known phenyl oils to arrive at a composition having utility for application to keratin materials such as the lips. The skilled artisan would have been motivated to make this modification to improve comfort and reduce tacky sensation of the product as suggested in Barba. Barba provides a teaching which would have prompted one skilled in the art to arrive at the presently claimed combination of phenyl silicone oils since the claimed oils were compatible with carbosiloxane dendrimers. Since Iida teaches compositions including a phenylsilicone oil, one skilled in the art would have had a reasonable expectation of successfully making this modification.
As applied to the method step of claim 16, Iida teaches applying the composition as a skin care cosmetic or make up cosmetic and may be used as a lipstick (Iida, e.g., 0108).  Barba teaches similar vinyl polymer containing carbosiloxane dendrimer film forming containing cosmetic compositions used in a method comprising applying the composition to the lips. It would have been obvious to practice a method as recited in claim 16 because Iida expressly suggests the composition may be applied as one would apply a lipstick, i.e., to the lips as evident from the teachings of Barba. The combined teachings of Iida and Barba provide an express suggestion which would have prompted one skilled in the art to apply the compositions to the lips as claimed with a reasonable expectation of success. The skilled artisan would have had a reasonable expectation of success because Iida expressly suggests the composition may be applied as one would apply a lipstick, i.e., to the lips.
Iida teaches emulsified cosmetic compositions with a low viscosity have a good feel and spreadability upon application (Iida, e.g., 0004). Barba teaches compositions in the form of a stable emulsion and having a low viscosity facilitates application of the composition (Barba, e.g., 1429). However, the combined teachings of Iida and Barba do not expressly teach the composition having a viscosity in the range of from 0.1 to 6 Pas.
Swistowski teaches cosmetic compositions for application to keratin materials, e.g., lips wherein the composition may be adjusted to have a viscosity in the range of between 50 and 1500 mPas, i.e., 0.05-1.5 Pas for use as a liquid cosmetic and wherein the composition may be introduced into applicator devices comprising a dispensing mechanism including a metering dispenser to facilitate the application of small amounts required in the lip and eye region as they allow fine metering (Swistowski, e.g., 0019).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.  In the present case, the amount of the claimed ingredients overlaps or lie inside ranges disclosed in the prior art for the same ingredients.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to have modified compositions as known from the teachings of Iida and Barba according to the teachings of Swistowski with a reasonable expectation of success. Iida teaches liquid emulsion compositions but does not expressly teach a desirable viscosity for liquid emulsion compositions.  Swistowski fills this gap in the teachings of Iida because Swistowski suggests liquid cosmetic compositions desirably have a viscosity in the range of from 0.05 to 1.5 Pas which is entirely within the range recited in claim 16. The skilled artisan would have been motivated to modify the viscosity of compositions as known from Iida to have a viscosity in the range of from 0.05 to 1.5 to achieve a liquid cosmetic composition to facilitate the application of small amounts required in the lip and eye region as liquid compositions allow fine metering for attractive results.  The skilled artisan would have had a reasonable expectation of success because each of the cited documents teach cosmetic compositions and dispensers for application to the lips.
Applicable to claim 21: Barba teaches the composition in a container (Barba, e.g., 1505-1507), wherein the container includes a foam or sponge applicator, i.e., a porous applicator (Barba, e.g., 1507). Accordingly, Barba teaches a method of using similar compositions using an application member having a porous surface to apply liquid compositions to the lips.
Applicable to claim 37 and 40, Barba teaches cosmetic compositions similar to those of Arnaud in the form of a liquid lipstick (Barba, e.g., Example 2), for applying to lips (Barba, e.g., abstract), wherein the composition may be applied having a deposit thickness of 15 microns for improved coverage as measured by a desirable staying power (Barba, e.g., 1520). It would have been prima facie obvious before the effective filing date of the presently claimed invention to have modified a method use as known from the combined teachings of Arnaud, FA 4002 ID, Barba and Swistowski by applying the composition to the lips such that the application results in a deposit before drying having a thickness of 15 microns as suggested by Barba with a reasonable expectation of success. This modification is the use of a known technique to improve similar methods in the same way. The skilled artisan would have been motivated to make this modification to achieve an application which results in a staying power, i.e., desirable coverage and transfer resistance of the composition on the lips as suggested by Barba. The skilled artisan would have had a reasonable expectation of success because the combined teachings of Arnaud, FA 4002 ID, Barba, and Swistowski teach compositions having cosmetic utility and which may be applied to the lips.
Applicable to claim 41: Barba teaches compositions are non-transfer and not overly tacky when applied to lips (Barba, e.g., 0003, 0004, 1393, 1394).
Applicable to claims 42 and 47: Iida teaches compositions comprising a mineral, e.g., mica, talc, etc. which offers glossiness or an appearance of smoothness (Iida, e.g., 0058). Barba teaches compositions further comprising mineral fillers (Barba, e.g., 1271).
Applicable to claims 43 and 48: Iida teaches compositions further comprising hydrophobically modified powders (Iida, e.g., 0050) such as mineral powders, e.g., bentonite (Iida, e.g., 0052). Iida does not expressly teach hydrophilically or hydrophobically modified bentone. However, Barba teaches compositions further comprising hectorites modified by C10-C20 fatty acid ammonium chloride which appears to meet the limitations of hydrophilically or hydrophobically treated bentone as claimed. These are similar to the hydrophobic powders found in Iida, e.g., 0052 as component (c) and the silicone treated mineral pigments in Iida’s examples. See Iida, e.g., 0050-0052. 
Applicable to claims 44 and 49: Swistowski teaches cosmetic compositions for application to keratin materials, e.g., lips wherein the composition may be adjusted to have a viscosity in the range of between 50 and 1500 mPas, i.e., 0.05-1.5 Pa.s for use as a liquid and wherein the composition may be introduced into applicator devices comprising a dispensing mechanism including a metering dispenser to facilitate the application of small amounts required in the lip and eye region as they allow fine metering (Swistowski, e.g., 0019).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.  In the present case, the amount of the claimed ingredients overlaps with or lie inside ranges disclosed in the prior art for the same ingredients.
Applicable to claims 45 and 50: Iida teaches compositions containing a nonvolatile oil or mixture of nonvolatile oils. Iida does not expressly teach a C10-C26 alcohol. Barba teaches alcohols having 12-26 carbon atoms were known nonvolatile cosmetic oils (Barba, e.g., 0624). Since Iida teaches compositions comprising a combination of nonvolatile cosmetic oils (0047), it would have been obvious before the effective filing date of the presently claimed invention to use an alcohol having 12-26 carbon atoms in a composition for lips as understood from Iida with a reasonable expectation of success. This may be viewed as a combination of known nonvolatile cosmetic oils to achieve predictable results. 
Applicable to claims 46 and 51: Iida teaches compositions comprising nonvolatile cosmetic oils (Iida, e.g., Abstract, claim 1). Iida does not expressly teach octyldodecanol. Barba teaches octyldodecanol was known as a nonvolatile cosmetic oil useful in compositions comprising a carbosiloxane dendrimer (Barba, e.g., 0624). It would have been obvious before the effective filing date of the presently claimed invention to use octyldodecanol in a composition for lips as understood from Iida with a reasonable expectation of success. This may be viewed as a combination of known nonvolatile cosmetic oils to achieve predictable results. The skilled artisan would have had a reasonable expectation of success since Iida teaches the compositions may comprise combinations of nonvolatile cosmetic oils. 
Accordingly, the subject matter of claims 16, 21, 30-33, 36-37 and 40-51 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 




Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615    


/SUSAN T TRAN/Primary Examiner, Art Unit 1615